Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [3/24/21, 12/11/20, 5/11/20, 3/11/20] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may beused. Please visit http://www.uspto.gov/forms/. The filing date of the application willdetermine what form should be used. A web-based eTerminal Disclaimer may be filledout completely online using web-screens. An eTerminal Disclaimer that meets allrequirements is auto-processed and approved immediately upon submission. For moreinformation about eTerminal Disclaimers, refer to following link:http ://www. uspto.gov/patents/process/file/efs/g uidance/eTD-info-I.jsp. 


	Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of US Patent No. 9288660.  Although the conflicting claims are not identical, but they are not patentably distinct from each other, profoundly, they are directed to extensively the same invention, please perceive all of the claimed limitations of the present Application, for example, see Claim 1 is explained in following table, is transparently found in Claim 1 of the subsequent US Patent with obvious wording variations.

Instant Claims of present Application 
Related Claims of US Patent No. 9288660
1. A method comprising: detecting, by an apparatus, a connection with a user device via a short-range wireless network interface of the apparatus; causing, at least in part, by the apparatus, retrieval of at least one unique hardware identifier or user information associated with the user device over the short-range wireless network; causing, by the apparatus, a determination whether the user device is eligible for a service based at least on the at least one unique hardware identifier or the user information; and initiating, at least in part, by the apparatus, at least one of a creation of an account for the service or an access to an existing account of the service if the user device is eligible.
1.  A method comprising: detecting a connection with a mobile device at an 
equipment interface;  in response to detection of the connection, causing, at 
least in part, retrieval of a unique hardware identifier associated with the mobile device;  causing, at least in part, transmission of a request for a service status of the mobile device to a service platform, the request 
specifying the unique hardware identifier to the service platform;  receiving a service status of the mobile device from the service platform, the service status being based on the unique hardware identifier;  determining that the mobile device is eligible for a service based on the service status;  and 



Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: US 20160050553 A1: KANG; Hyeon-Jin: The present disclosure relates to a communication method and system for converging a 5.sup.th-Generation (5G) communication system for supporting higher data rates beyond a 4.sup.th-Generation (4G) system with a technology for Internet of Things (IoT).  The present disclosure may be applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as smart home, smart building, smart city, smart car, connected car, health care, digital education, smart retail, security and safety services.  Provided is a method and apparatus for supporting interworking between devices by using short-range communication.  A server for supporting interworking between devices using short-range communication includes an interface unit configured to receive purchasing information regarding a first device and device information regarding a second device that is a target device for interworking with the first device and a controller configured to generate interworking information regarding the first device based on the device information received from the interface unit and to transmit the interworking information to the second device.
The prior art made of record and not relied upon is considered relevant to applicant's specification: Ren, Kui, et al. "Securing emerging short range wireless communications: the state of the art." IEEE Wireless Communications 21.6 (2014): 153-159: As an emerging advanced 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHARAD RAMPURIA/
     Primary Examiner
        Art Unit 2413